Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-41 General American Investors Company, Inc. (Exact name of registrant as specified in charter) 450 Lexington Avenue, Suite 3300 New York, NY 10017 (Address of principal executive offices) (Zip code) Eugene S. Stark Vice-President, Administration General American Investors Company, Inc. 450 Lexington Avenue, Suite 3300 New York, NY 10017 (Name and address of agent for service) Registrant’s telephone number, including area code: 212-916-8400 Date of fiscal year end:December31 Date of reporting period: July1, 2006 — June30, 2007 FormN-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August31 of each year, containing the registrant’s proxy voting record for the most recent twelve-month period ended June30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget (“OMB”) control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, treet, NE, Washington, DC 20549. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Proxy Voting Record Meeting Date Range: 01-Jul-2006 To 30-Jun-2007 All Accounts PATTERSON-UTI ENERGY, INC. Security: 703481101 Meeting Type: Annual Ticker: PTEN Meeting Date: 12-Jul-2006 ISIN Vote Deadline Date: 11-Jul-2006 Agenda 932555571 Management Total Ballot Shares: 1000000 Last Vote Date: 19-Jun-2006 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR None 1 MARK S. SIEGEL 1000000 0 0 0 2 CLOYCE A. TALBOTT 1000000 0 0 0 3 KENNETH N. BERNS 1000000 0 0 0 4 ROBERT C. GIST 1000000 0 0 0 5 CURTIS W. HUFF 1000000 0 0 0 6 TERRY H. HUNT 1000000 0 0 0 7 KENNETH R. PEAK 1000000 0 0 0 8 NADINE C. SMITH 1000000 0 0 0 Page 1 of 59 Thursday, August 02, 2007 CONSTELLATION BRANDS, INC. Security: 21036P108 Meeting Type: Annual Ticker: STZ Meeting Date: 27-Jul-2006 ISIN Vote Deadline Date: 26-Jul-2006 Agenda 932556547 Management Total Ballot Shares: 250000 Last Vote Date: 27-Jun-2006 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR None 1 BARRY A. FROMBERG 250000 0 0 0 2 JEANANNE K. HAUSWALD 250000 0 0 0 3 JAMES A. LOCKE III 250000 0 0 0 4 RICHARD SANDS 250000 0 0 0 5 ROBERT SANDS 250000 0 0 0 6 THOMAS C. MCDERMOTT 250000 0 0 0 7 PAUL L. SMITH 250000 0 0 0 2 PROPOSAL TO RATIFY THE SELECTION OF KPMG LLP, None 250000 0 0 0 CERTIFIED PUBLIC ACCOUNTANTS, AS THE COMPANY'S INDEPENDENT PUBLIC ACCOUNTANTS FOR THE FISCAL YEAR ENDING FEBRUARY 28, 2007. 3 PROPOSAL TO APPROVE THE CONSTELLATION None 250000 0 0 0 BRANDS UK SHARESAVE SCHEME. Page 2 of 59 Thursday, August 02, 2007 MEDTRONIC, INC. Security: 585055106 Meeting Type: Annual Ticker: MDT Meeting Date: 24-Aug-2006 ISIN Vote Deadline Date: 23-Aug-2006 Agenda 932567906 Management Total Ballot Shares: 450000 Last Vote Date: 01-Aug-2006 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR None 1 RICHARD H. ANDERSON 450000 0 0 0 2 MICHAEL R. BONSIGNORE 450000 0 0 0 3 ROBERT C. POZEN 450000 0 0 0 4 GORDON M. SPRENGER 450000 0 0 0 2 TO RATIFY THE APPOINTMENT OF None 450000 0 0 0 PRICEWATERHOUSECOOPERS LLP AS MEDTRONIC'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. 3 TO CONSIDER AND VOTE UPON A SHAREHOLDER Against 0 450000 0 0 PROPOSAL ENTITLED "DIRECTOR ELECTION MAJORITY VOTE STANDARD PROPOSAL." Page 3 of 59 Thursday, August 02, 2007 CEMEX, S.A.B. DE C.V. Security: 151290889 Meeting Type: Special Ticker: CX Meeting Date: 31-Aug-2006 ISIN Vote Deadline Date: 25-Aug-2006 Agenda 932578012 Management Total Ballot Shares: 2350862 Last Vote Date: 28-Aug-2006 Item Proposal Recommendation For Against Abstain Take No Action 1 PRESENTATION, DISCUSSION AND APPROVAL OF THE None 2350862 0 0 0 PROJECT THAT MODIFIES THE ISSUANCE DEED OF THE ORDINARY PARTICIPATION CERTIFICATES DENOMINATED "CEMEX.CPO", AS WELL AS THE TRUST AGREEMENT NUMBER 111033-9 EXECUTED BY "BANCO NACIONAL DE MEXICO, S.A." AS "CEMEX.CPO" TRUSTEE, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. Page 4 of 59 Thursday, August 02, 2007 GOLDEN WEST FINANCIAL CORPORATION Security: 381317106 Meeting Type: Special Ticker: GDW Meeting Date: 31-Aug-2006 ISIN Vote Deadline Date: 30-Aug-2006 Agenda 932569506 Management Total Ballot Shares: 585000 Last Vote Date: 31-Jul-2006 Item Proposal Recommendation For Against Abstain Take No Action 1 APPROVAL OF THE AGREEMENT AND PLAN OF None 585000 0 0 0 MERGER, DATED AS OF MAY 7, 2006, PURSUANT TO WHICH GOLDEN WEST FINANCIAL CORPORATION WILL MERGE WITH AND INTO A WHOLLY-OWNED SUBSIDIARY OF WACHOVIA CORPORATION. Page 5 of 59 Thursday, August 02, 2007 ALKERMES, INC. Security: 01642T108 Meeting Type: Annual Ticker: ALKS Meeting Date: 21-Sep-2006 ISIN Vote Deadline Date: 20-Sep-2006 Agenda 932571741 Management Total Ballot Shares: 240000 Last Vote Date: 05-Sep-2006 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR None 1 FLOYD E. BLOOM 240000 0 0 0 2 ROBERT A. BREYER 240000 0 0 0 3 GERRI HENWOOD 240000 0 0 0 4 PAUL J. MITCHELL 240000 0 0 0 5 RICHARD F. POPS 240000 0 0 0 6 ALEXANDER RICH 240000 0 0 0 7 PAUL SCHIMMEL 240000 0 0 0 8 MARK B. SKALETSKY 240000 0 0 0 9 MICHAEL A. WALL 240000 0 0 0 2 TO APPROVE AN AMENDMENT TO THE 1999 STOCK None 240000 0 0 0 OPTION PLAN TO INCREASE THE NUMBER OF SHARES ISSUABLE UPON EXERCISE OF OPTIONS GRANTED THEREUNDER, BY 1,000,000 SHARES. 3 TO APPROVE AN AMENDMENT TO THE 2002 None 240000 0 0 0 RESTRICTED STOCK AWARD PLAN TO INCREASE THE NUMBER OF SHARES AUTHORIZED FOR ISSUANCE THEREUNDER, BY 300,000 SHARES. 4 TO APPROVE THE 2 None 240000 0 0 0 NON-EMPLOYEE DIRECTORS WHICH PROVIDES FOR THE ISSUANCE OF OPTIONS TO ACQUIRE UP TO 240, COMMON STOCK OF THE COMPANY. Page 6 of 59 Thursday, August 02, 2007 DIAGEO PLC Security: 25243Q205 Meeting Type: Annual Ticker: DEO Meeting Date: 17-Oct-2006 ISIN Vote Deadline Date: 09-Oct-2006 Agenda 932587908 Management Total Ballot Shares: 350000 Last Vote Date: 03-Oct-2006 Item Proposal Recommendation For Against Abstain Take No Action 1 REPORTS AND ACCOUNTS 2006 None 350000 0 0 0 2 DIRECTORS' REMUNERATION REPORT 2006 None 350000 0 0 0 3 DECLARATION OF FINAL DIVIDEND None 350000 0 0 0 4 RE-ELECTION OF LORD HOLLICK OF NOTTING HILL None 350000 0 0 0 (MEMBER OF AUDIT, NOMINATION, REMUNERATION COMMITTEE AND CHAIRMAN OF BOARD) 5 RE-ELECTION OF MR HT STITZER (MEMBER OF AUDIT, None 350000 0 0 0 NOMINATION, AND REMUNERATION COMMITTEE) 6 RE-ELECTION OF MR PS WALSH (MEMBER OF None 350000 0 0 0 EXECUTIVE COMMITTEE AND CHAIRMAN OF BOARD) 7 ELECTION OF MS LM DANON (MEMBER OF AUDIT, None 350000 0 0 0 NOMINATION, AND REMUNERATION COMMITTEE) 8 RE-APPOINTMENT AND REMUNERATION OF AUDITOR None 350000 0 0 0 9 AUTHORITY TO ALLOT RELEVANT SECURITIES None 350000 0 0 0 10 DISAPPLICATION OF PRE-EMPTION RIGHTS None 350000 0 0 0 11 AUTHORITY TO PURCHASE OWN ORDINARY SHARES None 350000 0 0 0 12 AUTHORITY TO MAKE EU POLITICAL None 350000 0 0 0 DONATIONS/EXPENDITURE 13 ADOPTION OF DIAGEO PLC 2 None 350000 0 0 0 SHARING SCHEME 14 AMENDMENTS TO DIAGEO EXECUTIVE SHARE None 350000 0 0 0 OPTION PLAN Page 7 of 59 Thursday, August 02, 2007 MICROSOFT CORPORATION Security: 594918104 Meeting Type: Annual Ticker: MSFT Meeting Date: 14-Nov-2006 ISIN Vote Deadline Date: 13-Nov-2006 Agenda 932591173 Management Total Ballot Shares: 800000 Last Vote Date: Item Proposal Recommendation For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: WILLIAM H. GATES III None 800000 0 0 0 2 ELECTION OF DIRECTOR: STEVEN A. BALLMER None 800000 0 0 0 3 ELECTION OF DIRECTOR: JAMES I. CASH JR. None 800000 0 0 0 4 ELECTION OF DIRECTOR: DINA DUBLON None 800000 0 0 0 5 ELECTION OF DIRECTOR: RAYMOND V. GILMARTIN None 800000 0 0 0 6 ELECTION OF DIRECTOR: DAVID F. MARQUARDT None 800000 0 0 0 7 ELECTION OF DIRECTOR: CHARLES H. NOSKI None 800000 0 0 0 8 ELECTION OF DIRECTOR: HELMUT PANKE None 800000 0 0 0 9 ELECTION OF DIRECTOR: JON A. SHIRLEY None 800000 0 0 0 10 RATIFICATION OF THE SELECTION OF DELOITTE & None 800000 0 0 0 TOUCHE LLP AS THE COMPANY'S INDEPENDENT AUDITOR 11 SHAREHOLDER PROPOSAL - RESTRICTION ON Against 0 800000 0 0 SELLING PRODUCTS AND SERVICES TO FOREIGN GOVERNMENTS 12 SHAREHOLDER PROPOSAL - SEXUAL ORIENTATION IN Against 0 800000 0 0 EQUAL EMPLOYMENT OPPORTUNITY POLICY 13 SHAREHOLDER PROPOSAL - HIRING OF PROXY Against 0 800000 0 0 ADVISOR Page 8 of 59 Thursday, August 02, 2007 CISCO SYSTEMS, INC. Security: 17275R102 Meeting Type: Annual Ticker: CSCO Meeting Date: 15-Nov-2006 ISIN Vote Deadline Date: 14-Nov-2006 Agenda 932588405 Management Total Ballot Shares: 900000 Last Vote Date: Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR None 1 CAROL A. BARTZ 900000 0 0 0 2 M. MICHELE BURNS 900000 0 0 0 3 MICHAEL D. CAPELLAS 900000 0 0 0 4 LARRY R. CARTER 900000 0 0 0 5 JOHN T. CHAMBERS 900000 0 0 0 6 DR. JOHN L. HENNESSY 900000 0 0 0 7 RICHARD M. KOVACEVICH 900000 0 0 0 8 RODERICK C. MCGEARY 900000 0 0 0 9 STEVEN M. WEST 900000 0 0 0 10 JERRY YANG 900000 0 0 0 2 TO RATIFY THE APPOINTMENT OF None 900000 0 0 0 PRICEWATERHOUSECOOPERS LLP AS CISCO'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JULY 28, 2007. 3 PROPOSAL SUBMITTED BY A SHAREHOLDER URGING Against 0 900000 0 0 THE BOARD OF DIRECTORS TO ADOPT A POLICY THAT A SIGNIFICANT PORTION OF FUTURE EQUITY COMPENSATION GRANTS TO SENIOR EXECUTIVES SHALL BE SHARES OF STOCK THAT REQUIRE THE ACHIEVEMENT OF PERFORMANCE GOALS AS A PREREQUISITE TO VESTING, AS SET FORTH IN THE ACCOMPANYING PROXY STATEMENT. 4 PROPOSAL SUBMITTED BY SHAREHOLDERS Against 0 900000 0 0 REQUESTING THE BOARD'S COMPENSATION COMMITTEE INITIATE A REVIEW OF CISCO'S EXECUTIVE COMPENSATION POLICIES AND TO MAKE AVAILABLE, UPON REQUEST, A REPORT OF THAT REVIEW BY JANUARY 1, 2007, AS SET FORTH IN THE ACCOMPANYING PROXY STATEMENT. Page 9 of 59 Thursday, August 02, 2007 Item Proposal Recommendation For Against Abstain Take No Action 5 PROPOSAL SUBMITTED BY SHAREHOLDERS Against 0 900000 0 0 REQUESTING THE BOARD TO PUBLISH A REPORT TO SHAREHOLDERS WITHIN SIX MONTHS PROVIDING A SUMMARIZED LISTING AND ASSESSMENT OF CONCRETE STEPS CISCO COULD REASONABLY TAKE TO REDUCE THE LIKELIHOOD THAT ITS BUSINESS PRACTICES MIGHT ENABLE OR ENCOURAGE THE VIOLATION OF HUMAN RIGHTS, AS SET FORTH IN THE ACCOMPANYING PROXY STATEMENT. CEMEX, S.A.B. DE C.V. Security: 151290889 Meeting Type: Annual Ticker: CX Meeting Date: 07-Dec-2006 ISIN Vote Deadline Date: 01-Dec-2006 Agenda 932606570 Management Total Ballot Shares: 2350862 Last Vote Date: 30-Nov-2006 Item Proposal Recommendation For Against Abstain Take No Action 1 CONSIDERATION AND, IF APPLICABLE, None 2350862 0 0 0 AUTHORIZATION OF A TRANSACTION, AFTER HEARING A REPORT BY THE CHIEF EXECUTIVE OFFICER AND THE OPINION OF THE BOARD OF DIRECTORS. Page 11 of 59 Thursday, August 02, 2007 COSTCO WHOLESALE CORPORATION Security: 22160K105 Meeting Type: Annual Ticker: COST Meeting Date: 31-Jan-2007 ISIN Vote Deadline Date: 30-Jan-2007 Agenda 932616660 Management Total Ballot Shares: 700000 Last Vote Date: 27-Dec-2006 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR None 1 BENJAMIN S. CARSON 700000 0 0 0 2 WILLIAM H. GATES 700000 0 0 0 3 HAMILTON E. JAMES 700000 0 0 0 4 JILL S. RUCKELSHAUS 700000 0 0 0 2 RATIFICATION OF SELECTION OF INDEPENDENT None 700000 0 0 0 AUDITORS QUALCOMM INCORPORATED Security: 747525103 Meeting Type: Annual Ticker: QCOM Meeting Date: 13-Mar-2007 ISIN Vote Deadline Date: 12-Mar-2007 Agenda 932624097 Management Total Ballot Shares: 700000 Last Vote Date: 30-Jan-2007 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 BARBARA T. ALEXANDER 700000 0 0 0 2 RAYMOND V. DITTAMORE 700000 0 0 0 3 IRWIN MARK JACOBS 700000 0 0 0 4 SHERRY LANSING 700000 0 0 0 5 PETER M. SACERDOTE 700000 0 0 0 6 MARC I. STERN 700000 0 0 0 2 TO RATIFY THE SELECTION OF For 700000 0 0 0 PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT ACCOUNTANTS FOR THE COMPANY'S FISCAL YEAR ENDING SEPTEMBER 30, 2007. Page 13 of 59 Thursday, August 02, 2007 RIO TINTO PLC Security: 767204100 Meeting Type: Annual Ticker: RTP Meeting Date: 13-Apr-2007 ISIN Vote Deadline Date: 05-Apr-2007 Agenda 932641194 Management Total Ballot Shares: 65000 Last Vote Date: 20-Mar-2007 Item Proposal Recommendation For Against Abstain Take No Action 1 AUTHORITY TO ALLOT RELEVANT SECURITIES UNDER For 65000 0 0 0 SECTION 80 OF THE COMPANIES ACT 1985 2 AUTHORITY TO ALLOT EQUITY SECURITIES FOR CASH For 65000 0 0 0 UNDER SECTION 89 OF THE COMPANIES ACT 1985 3 AUTHORITY TO PURCHASE RIO TINTO PLC SHARES For 65000 0 0 0 BY THE COMPANY OR RIO TINTO LIMITED 4 TO APPROVE AMENDMENTS TO THE ARTICLES OF For 65000 0 0 0 ASSOCIATION OF THE COMPANY AND THE CONSTITUTION OF RIO TINTO LIMITED 5 ELECTION OF MICHAEL FITZPATRICK For 65000 0 0 0 6 RE-ELECTION OF ASHTON CALVERT For 65000 0 0 0 7 RE-ELECTION OF GUY ELLIOTT For 65000 0 0 0 8 RE-ELECTION OF LORD KERR For 65000 0 0 0 9 RE-ELECTION OF SIR RICHARD SYKES For 65000 0 0 0 10 RE-APPOINTMENT OF PRICEWATERHOUSECOOPERS For 65000 0 0 0 LLP AS AUDITORS OF RIO TINTO PLC AND TO AUTHORISE THE AUDIT COMMITTEE TO DETERMINE THEIR REMUNERATION 11 APPROVAL OF THE REMUNERATION REPORT For 65000 0 0 0 12 TO RECEIVE THE FINANCIAL STATEMENTS AND THE For 65000 0 0 0 REPORTS OF THE DIRECTORS AND AUDITORS FOR THE YEAR ENDED 31 DECEMBER 2006 Page 14 of 59 Thursday, August 02, 2007 M&T BANK CORPORATION Security: 55261F104 Meeting Type: Annual Ticker: MTB Meeting Date: 17-Apr-2007 ISIN Vote Deadline Date: 16-Apr-2007 Agenda 932637931 Management Total Ballot Shares: 300000 Last Vote Date: 15-Mar-2007 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 BRENT D. BAIRD 300000 0 0 0 2 ROBERT J. BENNETT 300000 0 0 0 3 C. ANGELA BONTEMPO 300000 0 0 0 4 ROBERT T. BRADY 300000 0 0 0 5 MICHAEL D. BUCKLEY 300000 0 0 0 6 T.J. CUNNINGHAM III 300000 0 0 0 7 MARK J. CZARNECKI 300000 0 0 0 8 COLM E. DOHERTY 300000 0 0 0 9 RICHARD E. GARMAN 300000 0 0 0 10 DANIEL R. HAWBAKER 300000 0 0 0 11 PATRICK W.E. HODGSON 300000 0 0 0 12 RICHARD G. KING 300000 0 0 0 13 REGINALD B. NEWMAN, II 300000 0 0 0 14 JORGE G. PEREIRA 300000 0 0 0 15 MICHAEL P. PINTO 300000 0 0 0 16 ROBERT E. SADLER, JR. 300000 0 0 0 17 EUGENE J. SHEEHY 300000 0 0 0 18 STEPHEN G. SHEETZ 300000 0 0 0 19 HERBERT L. WASHINGTON 300000 0 0 0 20 ROBERT G. WILMERS 300000 0 0 0 2 TO RATIFY THE APPOINTMENT OF For 300000 0 0 0 PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT PUBLIC ACCOUNTANT OF M&T BANK CORPORATION FOR THE YEAR ENDING DECEMBER 31, 2007. Page 15 of 59 Thursday, August 02, 2007 SUNTRUST BANKS, INC. Security: 867914103 Meeting Type: Annual Ticker: STI Meeting Date: 17-Apr-2007 ISIN Vote Deadline Date: 16-Apr-2007 Agenda 932640875 Management Total Ballot Shares: 165000 Last Vote Date: 23-Mar-2007 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 ROBERT M. BEALL, II* 165000 0 0 0 2 JEFFREY C. CROWE* 165000 0 0 0 3 J. HICKS LANIER* 165000 0 0 0 4 LARRY L. PRINCE* 165000 0 0 0 5 FRANK S. ROYAL, M.D.* 165000 0 0 0 6 PHAIL WYNN, JR.* 165000 0 0 0 7 JAMES M. WELLS III** 165000 0 0 0 2 PROPOSAL TO AMEND THE ARTICLES OF For 165000 0 0 0 INCORPORATION OF THE COMPANY REGARDING THE RIGHTS AND PREFERENCES OF PREFERRED STOCK. 3 PROPOSAL TO AMEND THE BYLAWS OF THE For 165000 0 0 0 COMPANY TO PROVIDE THAT DIRECTORS BE ELECTED ANNUALLY. 4 SHAREHOLDER PROPOSAL REGARDING MAJORITY Against 0 165000 0 0 VOTING FOR THE ELECTION OF DIRECTORS. 5 PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST For 165000 0 0 0 & YOUNG LLP AS INDEPENDENT AUDITORS FOR 2007. Page 16 of 59 Thursday, August 02, 2007 WACHOVIA CORPORATION Security: 929903102 Meeting Type: Annual Ticker: WB Meeting Date: 17-Apr-2007 ISIN Vote Deadline Date: 16-Apr-2007 Agenda 932640801 Management Total Ballot Shares: 614864 Last Vote Date: 03-Apr-2007 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 ERNEST S. RADY*** 614864 0 0 0 2 JERRY GITT** 614864 0 0 0 3 JOHN T. CASTEEN, III* 614864 0 0 0 4 MARYELLEN C. HERRINGER* 614864 0 0 0 5 JOSEPH NEUBAUER* 614864 0 0 0 6 TIMOTHY D. PROCTOR* 614864 0 0 0 7 VAN L. RICHEY* 614864 0 0 0 8 DONA DAVIS YOUNG* 614864 0 0 0 2 A WACHOVIA PROPOSAL TO AMEND WACHOVIA'S For 614864 0 0 0 ARTICLES OF INCORPORATION TO ELIMINATE THE PROVISIONS CLASSIFYING THE TERMS OF ITS BOARD OF DIRECTORS. 3 A WACHOVIA PROPOSAL TO AMEND WACHOVIA'S For 614864 0 0 0 ARTICLES OF INCORPORATION TO PROVIDE FOR MAJORITY VOTING IN UNCONTESTED DIRECTOR ELECTIONS. 4 A WACHOVIA PROPOSAL TO RATIFY THE For 614864 0 0 0 APPOINTMENT OF KPMG LLP AS AUDITORS FOR THE YEAR 2007. 5 A STOCKHOLDER PROPOSAL REGARDING NON- Against 0 614864 0 0 BINDING STOCKHOLDER VOTE RATIFYING EXECUTIVE COMPENSATION. 6 A STOCKHOLDER PROPOSAL REGARDING Against 0 614864 0 0 QUALIFICATIONS OF DIRECTOR NOMINEES. 7 A STOCKHOLDER PROPOSAL REGARDING Against 0 614864 0 0 REPORTING POLITICAL CONTRIBUTIONS. 8 A STOCKHOLDER PROPOSAL REGARDING Against 0 614864 0 0 SEPARATING THE OFFICES OF CHAIRMAN AND CHIEF EXECUTIVE OFFICER. Page 17 of 59 Thursday, August 02, 2007 GENENTECH, INC. Security: 368710406 Meeting Type: Annual Ticker: DNA Meeting Date: 20-Apr-2007 ISIN Vote Deadline Date: 19-Apr-2007 Agenda 932642603 Management Total Ballot Shares: 200000 Last Vote Date: 04-Apr-2007 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 HERBERT W. BOYER 200000 0 0 0 2 WILLIAM M. BURNS 200000 0 0 0 3 ERICH HUNZIKER 200000 0 0 0 4 JONATHAN K.C. KNOWLES 200000 0 0 0 5 ARTHUR D. LEVINSON 200000 0 0 0 6 DEBRA L. REED 200000 0 0 0 7 CHARLES A. SANDERS 200000 0 0 0 2 TO RATIFY THE SELECTION OF ERNST & YOUNG LLP For 200000 0 0 0 AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF GENENTECH FOR THE YEAR ENDING DECEMBER 31, 2007. Page 18 of 59 Thursday, August 02, 2007 METLIFE, INC. Security: 59156R108 Meeting Type: Annual Ticker: MET Meeting Date: 24-Apr-2007 ISIN Vote Deadline Date: 23-Apr-2007 Agenda 932653670 Management Total Ballot Shares: 275000 Last Vote Date: 18-Apr-2007 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 BURTON A. DOLE, JR. 275000 0 0 0 2 R. GLENN HUBBARD 275000 0 0 0 3 JAMES M. KILTS 275000 0 0 0 4 CHARLES M. LEIGHTON 275000 0 0 0 5 DAVID SATCHER 275000 0 0 0 2 RATIFICATION OF APPOINTMENT OF DELOITTE & For 275000 0 0 0 TOUCHE LLP AS INDEPENDENT AUDITOR FOR 2007 Page 19 of 59 Thursday, August 02, 2007 AMERIPRISE FINANCIAL, INC. Security: 03076C106 Meeting Type: Annual Ticker: AMP Meeting Date: 25-Apr-2007 ISIN Vote Deadline Date: 24-Apr-2007 Agenda 932641435 Management Total Ballot Shares: 60000 Last Vote Date: 12-Apr-2007 Item Proposal Recommendation For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: JAMES M. CRACCHIOLO. For 60000 0 0 0 2 ELECTION OF DIRECTOR: WARREN D. KNOWLTON. For 60000 0 0 0 3 ELECTION OF DIRECTOR: H. JAY SARLES. For 60000 0 0 0 4 ELECTION OF DIRECTOR: ROBERT F. SHARPE, JR. For 60000 0 0 0 5 PROPOSAL TO APPROVE THE AMENDED AND For 60000 0 0 0 RESTATED AMERIPRISE FINANCIAL 2005 INCENTIVE COMPENSATION PLAN. 6 PROPOSAL TO RATIFY THE AUDIT COMMITTEE'S For 60000 0 0 0 SELECTION OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR 2007. Page 20 of 59 Thursday, August 02, 2007 BANK OF AMERICA CORPORATION Security: 060505104 Meeting Type: Annual Ticker: BAC Meeting Date: 25-Apr-2007 ISIN Vote Deadline Date: 24-Apr-2007 Agenda 932644481 Management Total Ballot Shares: 270000 Last Vote Date: 03-Apr-2007 Item Proposal Recommendation For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: WILLIAM BARNET, III For 270000 0 0 0 2 ELECTION OF DIRECTOR: FRANK P. BRAMBLE, SR. For 270000 0 0 0 3 ELECTION OF DIRECTOR: JOHN T. COLLINS For 270000 0 0 0 4 ELECTION OF DIRECTOR: GARY L. COUNTRYMAN For 270000 0 0 0 5 ELECTION OF DIRECTOR: TOMMY R. FRANKS For 270000 0 0 0 6 ELECTION OF DIRECTOR: CHARLES K. GIFFORD For 270000 0 0 0 7 ELECTION OF DIRECTOR: W. STEVEN JONES For 270000 0 0 0 8 ELECTION OF DIRECTOR: KENNETH D. LEWIS For 270000 0 0 0 9 ELECTION OF DIRECTOR: MONICA C. LOZANO For 270000 0 0 0 10 ELECTION OF DIRECTOR: WALTER E. MASSEY For 270000 0 0 0 11 ELECTION OF DIRECTOR: THOMAS J. MAY For 270000 0 0 0 12 ELECTION OF DIRECTOR: PATRICIA E. MITCHELL For 270000 0 0 0 13 ELECTION OF DIRECTOR: THOMAS M. RYAN For 270000 0 0 0 14 ELECTION OF DIRECTOR: O. TEMPLE SLOAN, JR. For 270000 0 0 0 15 ELECTION OF DIRECTOR: MEREDITH R. SPANGLER For 270000 0 0 0 16 ELECTION OF DIRECTOR: ROBERT L. TILLMAN For 270000 0 0 0 17 ELECTION OF DIRECTOR: JACKIE M. WARD For 270000 0 0 0 18 RATIFICATION OF THE INDEPENDENT REGISTERED For 270000 0 0 0 PUBLIC ACCOUNTING FIRM FOR 2007 19 STOCKHOLDER PROPOSAL - STOCK OPTIONS Against 0 270000 0 0 20 STOCKHOLDER PROPOSAL - NUMBER OF DIRECTORS Against 0 270000 0 0 21 STOCKHOLDER PROPOSAL - INDEPENDENT BOARD Against 0 270000 0 0 CHAIRMAN Page 21 of 59 Thursday, August 02, 2007 TEXTRON INC. Security: 883203101 Meeting Type: Annual Ticker: TXT Meeting Date: 25-Apr-2007 ISIN Vote Deadline Date: 24-Apr-2007 Agenda 932646170 Management Total Ballot Shares: 250000 Last Vote Date: 29-Mar-2007 Item Proposal Recommendation For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: KATHLEEN M. BADER For 250000 0 0 0 2 ELECTION OF DIRECTOR: R. KERRY CLARK For 250000 0 0 0 3 ELECTION OF DIRECTOR: IVOR J. EVANS For 250000 0 0 0 4 ELECTION OF DIRECTOR: LORD POWELL OF For 250000 0 0 0 BAYSWATER KCMG 5 ELECTION OF DIRECTOR: JAMES L. ZIEMER For 250000 0 0 0 6 TEXTRON INC. SHORT-TERM INCENTIVE PLAN For 250000 0 0 0 7 TEXTRON INC. 2007 LONG-TERM INCENTIVE PLAN For 250000 0 0 0 8 RATIFICATION OF APPOINTMENT OF INDEPENDENT For 250000 0 0 0 AUDITORS 9 SHAREHOLDER PROPOSAL RELATING TO FOREIGN Against 0 250000 0 0 MILITARY SALES Page 22 of 59 Thursday, August 02, 2007 ALEXANDER & BALDWIN, INC. Security: 014482103 Meeting Type: Annual Ticker: ALEX Meeting Date: 26-Apr-2007 ISIN Vote Deadline Date: 25-Apr-2007 Agenda 932639276 Management Total Ballot Shares: 196100 Last Vote Date: 12-Apr-2007 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 W.B. BAIRD 196100 0 0 0 2 M.J. CHUN 196100 0 0 0 3 W.A. DOANE 196100 0 0 0 4 W.A. DODS, JR. 196100 0 0 0 5 C.G. KING 196100 0 0 0 6 C.H. LAU 196100 0 0 0 7 D.M. PASQUALE 196100 0 0 0 8 M.G. SHAW 196100 0 0 0 9 J.N. WATANABE 196100 0 0 0 2 PROPOSAL TO RATIFY THE APPOINTMENT OF For 196100 0 0 0 DELOITTE & TOUCHE LLP AS THE AUDITORS OF THE CORPORATION 3 PROPOSAL TO ADOPT THE ALEXANDER & BALDWIN, For 196100 0 0 0 INC. 2007 INCENTIVE COMPENSATION PLAN Page 23 of 59 Thursday, August 02, 2007 CEMEX, S.A.B. DE C.V. Security: 151290889 Meeting Type: Annual Ticker: CX Meeting Date: 26-Apr-2007 ISIN Vote Deadline Date: 20-Apr-2007 Agenda 932673874 Management Total Ballot Shares: 2249332 Last Vote Date: 19-Apr-2007 Item Proposal Recommendation For Against Abstain Take No Action 1 PRESENTATION OF THE REPORT BY THE CHIEF For 2249332 0 0 0 EXECUTIVE OFFICER, INCLUDING THE COMPANY'S FINANCIAL STATEMENTS, REPORT OF VARIATIONS OF CAPITAL STOCK, AND PRESENTATION OF THE REPORT BY THE BOARD OF DIRECTORS, FOR THE FISCAL YEAR ENDED DECEMBER 31, 2006, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. 2 PROPOSAL FOR: (I) THE ALLOCATION OF PROFITS For 2249332 0 0 0 AND (II) THE MAXIMUM AMOUNT OF FUNDS TO BE USED FOR THE PURCHASE OF COMPANY SHARES. 3 PROPOSAL TO INCREASE THE CAPITAL STOCK OF For 2249332 0 0 0 THE COMPANY IN ITS VARIABLE PORTION THROUGH CAPITALIZATION CHARGED AGAINST RETAINED EARNINGS, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. 4 APPOINTMENT OF DIRECTORS, AND MEMBERS AND For 2249332 0 0 0 PRESIDENT OF THE AUDIT AND CORPORATE PRACTICES COMMITTEE, ACCORDING TO THE PROPOSAL OF SHAREHOLDERS SUBMITTED FOR CONSIDERATION AT THE MEETING. 5 COMPENSATION OF DIRECTORS AND MEMBERS OF For 2249332 0 0 0 THE AUDIT AND CORPORATE PRACTICES COMMITTEE, ACCORDING TO THE PROPOSAL OF SHAREHOLDERS SUBMITTED FOR CONSIDERATION AT THE MEETING. 6 APPOINTMENT OF DELEGATES TO FORMALIZE THE For 2249332 0 0 0 RESOLUTIONS ADOPTED AT THE MEETING. Page 24 of 59 Thursday, August 02, 2007 PFIZER INC. Security: 717081103 Meeting Type: Annual Ticker: PFE Meeting Date: 26-Apr-2007 ISIN Vote Deadline Date: 25-Apr-2007 Agenda 932641637 Management Total Ballot Shares: 1221465 Last Vote Date: 04-Apr-2007 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 DENNIS A. AUSIELLO 1221465 0 0 0 2 MICHAEL S. BROWN 1221465 0 0 0 3 M. ANTHONY BURNS 1221465 0 0 0 4 ROBERT N. BURT 1221465 0 0 0 5 W. DON CORNWELL 1221465 0 0 0 6 WILLIAM H. GRAY, III 1221465 0 0 0 7 CONSTANCE J. HORNER 1221465 0 0 0 8 WILLIAM R. HOWELL 1221465 0 0 0 9 JEFFREY B. KINDLER 1221465 0 0 0 10 GEORGE A. LORCH 1221465 0 0 0 11 DANA G. MEAD 1221465 0 0 0 12 WILLIAM C. STEERE, JR. 1221465 0 0 0 2 PROPOSAL TO RATIFY THE SELECTION OF KPMG LLP For 1221465 0 0 0 AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2007. 3 SHAREHOLDER PROPOSAL RELATING TO Against 0 1221465 0 0 CUMULATIVE VOTING. 4 SHAREHOLDER PROPOSAL REQUESTING A REPORT Against 0 1221465 0 0 ON THE RATIONALE FOR EXPORTING ANIMAL EXPERIMENTATION. 5 SHAREHOLDER PROPOSAL REQUESTING A REPORT Against 0 1221465 0 0 ON THE FEASIBILITY OF AMENDING PFIZER'S CORPORATE POLICY ON LABORATORY ANIMAL CARE AND USE. 6 SHAREHOLDER PROPOSAL RELATING TO Against 0 1221465 0 0 QUALIFICATIONS FOR DIRECTOR NOMINEES. Page 25 of 59 Thursday, August 02, 2007 APACHE CORPORATION Security: 037411105 Meeting Type: Annual Ticker: APA Meeting Date: 02-May-2007 ISIN Vote Deadline Date: 01-May-2007 Agenda 932657375 Management Total Ballot Shares: 825000 Last Vote Date: 18-Apr-2007 Item Proposal Recommendation For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: EUGENE C. FIEDOREK For 825000 0 0 0 2 ELECTION OF DIRECTOR: PATRICIA ALBJERG For 825000 0 0 0 GRAHAM 3 ELECTION OF DIRECTOR: F.H. MERELLI For 825000 0 0 0 4 ELECTION OF DIRECTOR: RAYMOND PLANK For 825000 0 0 0 5 APPROVAL OF 2007 OMNIBUS EQUITY For 825000 0 0 0 COMPENSATION PLAN 6 STOCKHOLDER PROPOSAL CONCERNING Against 0 825000 0 0 REIMBURSEMENT OF PROXY EXPENSES Page 26 of 59 Thursday, August 02, 2007 PEPSICO, INC. Security: 713448108 Meeting Type: Annual Ticker: PEP Meeting Date: 02-May-2007 ISIN Vote Deadline Date: 01-May-2007 Agenda 932655345 Management Total Ballot Shares: 235000 Last Vote Date: 13-Apr-2007 Item Proposal Recommendation For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: D. DUBLON For 235000 0 0 0 2 ELECTION OF DIRECTOR: V.J. DZAU For 235000 0 0 0 3 ELECTION OF DIRECTOR: R.L. HUNT For 235000 0 0 0 4 ELECTION OF DIRECTOR: A. IBARGUEN For 235000 0 0 0 5 ELECTION OF DIRECTOR: A.C. MARTINEZ For 235000 0 0 0 6 ELECTION OF DIRECTOR: I.K. NOOYI For 235000 0 0 0 7 ELECTION OF DIRECTOR: S.P. ROCKEFELLER For 235000 0 0 0 8 ELECTION OF DIRECTOR: J.J. SCHIRO For 235000 0 0 0 9 ELECTION OF DIRECTOR: D. VASELLA For 235000 0 0 0 10 ELECTION OF DIRECTOR: M.D. WHITE For 235000 0 0 0 11 APPROVAL OF INDEPENDENT REGISTERED PUBLIC For 235000 0 0 0 ACCOUNTANTS 12 APPROVAL OF 2007 LONG-TERM INCENTIVE PLAN For 235000 0 0 0 (PROXY STATEMENT P. 37) 13 SHAREHOLDER PROPOSAL- CHARITABLE Against 0 235000 0 0 CONTRIBUTIONS (PROXY STATEMENT P. 44) Page 27 of 59 Thursday, August 02, 2007 ABB LTD Security: 000375204 Meeting Type: Annual Ticker: ABB Meeting Date: 03-May-2007 ISIN Vote Deadline Date: 25-Apr-2007 Agenda 932672202 Management Total Ballot Shares: 1150000 Last Vote Date: 24-Apr-2007 Item Proposal Recommendation For Against Abstain Take No Action 1 APPROVAL OF THE ANNUAL REPORT, THE For 1150000 0 0 0 CONSOLIDATED FINANCIAL STATEMENTS AND THE ANNUAL FINANCIAL STATEMENTS FOR 2006. 2 APPROVAL OF THE DISCHARGE OF THE BOARD OF For 1150000 0 0 0 DIRECTORS AND THE PERSONS ENTRUSTED WITH MANAGEMENT. 3 APPROVAL OF APPROPRIATION OF AVAILABLE For 1150000 0 0 0 EARNINGS, AS SET FORTH IN THE COMPANY'S NOTICE OF MEETING ENCLOSED HEREWITH. 4 APPROVAL OF THE CREATION OF THE AUTHORIZED For 1150000 0 0 0 SHARE CAPITAL, AS SET FORTH IN THE COMPANY'S NOTICE OF MEETING ENCLOSED HEREWITH. 5 ROGER AGNELLI, BRAZILIAN, RE-ELECT AS A For 1150000 0 0 0 DIRECTOR. 6 LOUIS R. HUGHES, AMERICAN, RE-ELECT AS A For 1150000 0 0 0 DIRECTOR. 7 HANS ULRICH MARKI, SWISS, RE-ELECT AS A For 1150000 0 0 0 DIRECTOR. 8 MICHEL DE ROSEN, FRENCH, RE-ELECT AS A For 1150000 0 0 0 DIRECTOR. 9 MICHAEL TRESCHOW, SWEDISH, RE-ELECT AS A For 1150000 0 0 0 DIRECTOR. 10 BERND W. VOSS, GERMAN, RE-ELECT AS A For 1150000 0 0 0 DIRECTOR. 11 JACOB WALLENBERG, SWEDISH, RE-ELECT AS A For 1150000 0 0 0 DIRECTOR. 12 HUBERTUS VON GRUNBERG, GERMAN, ELECTED AS For 1150000 0 0 0 DIRECTOR. 13 APPROVAL OF THE ELECTION OF THE AUDITORS, For 1150000 0 0 0 GROUP AUDITORS AND SPECIAL AUDITORS, AS SET FORTH IN THE NOTICE OF MEETING ENCLOSED HEREWITH. Page 28 of 59 Thursday, August 02, 2007 EMC CORPORATION Security: 268648102 Meeting Type: Annual Ticker: EMC Meeting Date: 03-May-2007 ISIN Vote Deadline Date: 02-May-2007 Agenda 932661730 Management Total Ballot Shares: 300000 Last Vote Date: 12-Apr-2007 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 MICHAEL W. BROWN 300000 0 0 0 2 JOHN R. EGAN 300000 0 0 0 3 DAVID N. STROHM 300000 0 0 0 2 TO RATIFY THE SELECTION BY THE AUDIT For 300000 0 0 0 COMMITTEE OF THE BOARD OF DIRECTORS OF PRICEWATERHOUSECOOPERS LLP AS EMC'S INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2007. 3 TO APPROVE AN AMENDED AND RESTATED EMC For 300000 0 0 0 CORPORATION 2003 STOCK PLAN TO INCREASE BY 100,000,000. 4 TO APPROVE AN AMENDMENT TO EMC'S 1989 For 300000 0 0 0 EMPLOYEE STOCK PURCHASE PLAN TO INCREASE BY 25,000,000. 5 TO ELIMINATE EMC'S CLASSIFIED BOARD For 300000 0 0 0 STRUCTURE AND PROVIDE FOR THE ANNUAL ELECTION OF EACH DIRECTOR. 6 TO ACT UPON A SHAREHOLDER PROPOSAL Against 0 300000 0 0 RELATING TO EMC'S AUDIT COMMITTEE, AS DESCRIBED IN EMC'S PROXY STATEMENT. 7 TO ACT UPON A SHAREHOLDER PROPOSAL Against 0 300000 0 0 RELATING TO ELECTION OF DIRECTORS BY MAJORITY VOTE, AS DESCRIBED IN EMC'S PROXY STATEMENT. 8 TO ACT UPON A SHAREHOLDER PROPOSAL Against 0 300000 0 0 RELATING TO SIMPLE MAJORITY VOTE, AS DESCRIBED IN EMC'S PROXY STATEMENT. 9 TO ACT UPON A SHAREHOLDER PROPOSAL Against 0 300000 0 0 RELATING TO PAY-FOR-SUPERIOR PERFORMANCE, AS DESCRIBED IN EMC'S PROXY STATEMENT. Page 29 of 59 Thursday, August 02, 2007 BERKSHIRE HATHAWAY INC. Security: 084670108 Meeting Type: Annual Ticker: BRKA Meeting Date: 05-May-2007 ISIN Vote Deadline Date: 04-May-2007 Agenda 932642780 Management Total Ballot Shares: 275 Last Vote Date: 11-Apr-2007 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 WARREN E. BUFFETT 275 0 0 0 2 CHARLES T. MUNGER 275 0 0 0 3 HOWARD G. BUFFETT 275 0 0 0 4 SUSAN L. DECKER 275 0 0 0 5 WILLIAM H. GATES III 275 0 0 0 6 DAVID S. GOTTESMAN 275 0 0 0 7 CHARLOTTE GUYMAN 275 0 0 0 8 DONALD R. KEOUGH 275 0 0 0 9 THOMAS S. MURPHY 275 0 0 0 10 RONALD L. OLSON 275 0 0 0 11 WALTER SCOTT, JR. 275 0 0 0 2 SHAREHOLDER PROPOSAL: TO APPROVE THE Against 0 275 0 0 SHAREHOLDER PROPOSAL WITH RESPECT TO INVESTMENTS IN CERTAIN FOREIGN CORPORATIONS. Page 30 of 59 Thursday, August 02, 2007 SPRINT NEXTEL CORPORATION Security: 852061100 Meeting Type: Annual Ticker: S Meeting Date: 08-May-2007 ISIN Vote Deadline Date: 07-May-2007 Agenda 932671945 Management Total Ballot Shares: 1185000 Last Vote Date: 20-Apr-2007 Item Proposal Recommendation For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: KEITH J. BANE For 1185000 0 0 0 2 ELECTION OF DIRECTOR: ROBERT R. BENNETT For 1185000 0 0 0 3 ELECTION OF DIRECTOR: GORDON M. BETHUNE For 1185000 0 0 0 4 ELECTION OF DIRECTOR: FRANK M. DRENDEL For 1185000 0 0 0 5 ELECTION OF DIRECTOR: GARY D. FORSEE For 1185000 0 0 0 6 ELECTION OF DIRECTOR: JAMES H. HANCE, JR. For 1185000 0 0 0 7 ELECTION OF DIRECTOR: V. JANET HILL For 1185000 0 0 0 8 ELECTION OF DIRECTOR: IRVINE O. HOCKADAY, JR. For 1185000 0 0 0 9 ELECTION OF DIRECTOR: LINDA KOCH LORIMER For 1185000 0 0 0 10 ELECTION OF DIRECTOR: WILLIAM H. SWANSON For 1185000 0 0 0 11 TO RATIFY APPOINTMENT OF KPMG LLP AS For 1185000 0 0 0 INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF SPRINT NEXTEL FOR 2007. 12 TO APPROVE THE 2 For 1185000 0 0 0 13 SHAREHOLDER PROPOSAL CONCERNING ADVISORY Against 0 1185000 0 0 VOTE ON COMPENSATION OF NAMED EXECUTIVE OFFICERS. Page 31 of 59 Thursday, August 02, 2007 AMERICAN TOWER CORPORATION Security: 029912201 Meeting Type: Annual Ticker: AMT Meeting Date: 09-May-2007 ISIN Vote Deadline Date: 08-May-2007 Agenda 932654103 Management Total Ballot Shares: 100000 Last Vote Date: 03-Apr-2007 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 RAYMOND P. DOLAN 100000 0 0 0 2 RONALD M. DYKES 100000 0 0 0 3 CAROLYN F. KATZ 100000 0 0 0 4 GUSTAVO LARA CANTU 100000 0 0 0 5 PAMELA D.A. REEVE 100000 0 0 0 6 DAVID E. SHARBUTT 100000 0 0 0 7 JAMES D. TAICLET, JR. 100000 0 0 0 8 SAMME L. THOMPSON 100000 0 0 0 2 APPROVAL OF THE AMERICAN TOWER CORPORATION For 100000 0 0 0 2007 EQUITY INCENTIVE PLAN. 3 RATIFICATION OF THE SELECTION OF DELOITTE & For 100000 0 0 0 TOUCHE LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2007. Page 32 of 59 Thursday, August 02, 2007 TALISMAN ENERGY INC. Security: 87425E103 Meeting Type: Annual Ticker: TLM Meeting Date: 09-May-2007 ISIN Vote Deadline Date: 04-May-2007 Agenda 932656018 Management Total Ballot Shares: 3030000 Last Vote Date: 05-Apr-2007 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 DOUGLAS D. BALDWIN 3030000 0 0 0 2 JAMES W. BUCKEE 3030000 0 0 0 3 WILLIAM R.P. DALTON 3030000 0 0 0 4 KEVIN S. DUNNE 3030000 0 0 0 5 LAWRENCE G. TAPP 3030000 0 0 0 6 STELLA M. THOMPSON 3030000 0 0 0 7 ROBERT G. WELTY 3030000 0 0 0 8 CHARLES R. WILLIAMSON 3030000 0 0 0 9 CHARLES W. WILSON 3030000 0 0 0 2 REAPPOINTMENT OF ERNST & YOUNG LLP, For 3030000 0 0 0 CHARTERED ACCOUNTANTS, AS AUDITOR OF THE COMPANY FOR THE ENSUING YEAR. Page 33 of 59 Thursday, August 02, 2007 PARTNERRE LTD. Security: G6852T105 Meeting Type: Annual Ticker: PRE Meeting Date: 10-May-2007 ISIN Vote Deadline Date: 09-May-2007 Agenda 932662225 Management Total Ballot Shares: 315000 Last Vote Date: 13-Apr-2007 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 JOHN A. ROLLWAGEN 315000 0 0 0 2 VITO H. BAUMGARTNER 315000 0 0 0 3 JEAN-PAUL MONTUPET 315000 0 0 0 4 LUCIO STANCA 315000 0 0 0 2 TO RE-APPOINT DELOITTE & TOUCHE, THE For 315000 0 0 0 INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM, AS OUR INDEPENDENT AUDITORS FOR THE ENSUING PERIOD ENDING WITH THE 2008 ANNUAL GENERAL MEETING AND TO REFER THE DETERMINATION OF AUDITORS' REMUNERATION TO THE BOARD OF DIRECTORS. 3 TO APPROVE AN AMENDMENT TO OUR BYE-LAWS. For 315000 0 0 0 4 TO CONSIDER AND TAKE ACTION WITH RESPECT TO For 315000 0 0 0 SUCH OTHER MATTERS AS MAY PROPERLY COME BEFORE THE ANNUAL GENERAL MEETING OR ANY ADJOURNMENT OR ADJOURNMENTS THEREOF. Page 34 of 59 Thursday, August 02, 2007 ARCH CAPITAL GROUP LTD. Security: G0450A105 Meeting Type: Annual Ticker: ACGL Meeting Date: 11-May-2007 ISIN Vote Deadline Date: 10-May-2007 Agenda 932671755 Management Total Ballot Shares: 335000 Last Vote Date: 18-Apr-2007 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 WOLFE "BILL" H. BRAGIN* 335000 0 0 0 2 JOHN L. BUNCE, JR.* 335000 0 0 0 3 SEAN D. CARNEY* 335000 0 0 0 4 JAMES J. ANSALDI** 335000 0 0 0 5 GRAHAM B. COLLIS** 335000 0 0 0 6 MARC GRANDISSON** 335000 0 0 0 7 W. PRESTON HUTCHINGS** 335000 0 0 0 8 CONSTANTINE IORDANOU** 335000 0 0 0 9 RALPH E. JONES III** 335000 0 0 0 10 THOMAS G. KAISER** 335000 0 0 0 11 MARK D. LYONS** 335000 0 0 0 12 NICHOLAS J. METCALF** 335000 0 0 0 13 MARTIN J. NILSEN** 335000 0 0 0 14 NICOLAS PAPADOPOULO** 335000 0 0 0 15 MICHAEL QUINN** 335000 0 0 0 16 MAAMOUN RAJEH** 335000 0 0 0 17 PAUL S. ROBOTHAM** 335000 0 0 0 18 ROBERT T. VAN GIESON** 335000 0 0 0 19 JOHN D. VOLLARO** 335000 0 0 0 2 TO APPROVE THE ARCH CAPITAL GROUP LTD. 2007 For 335000 0 0 0 LONG TERM INCENTIVE AND SHARE AWARD PLAN AS SET FORTH IN AN APPENDIX TO, AND AS DESCRIBED IN, THE ENCLOSED PROXY STATEMENT. Page 35 of 59 Thursday, August 02, 2007 Item Proposal Recommendation For Against Abstain Take No Action 3 TO APPROVE THE ARCH CAPITAL GROUP LTD. 2007 For 335000 0 0 0 EMPLOYEE SHARE PURCHASE PLAN AS SET FORTH IN AN APPENDIX TO, AND AS DESCRIBED IN, THE ENCLOSED PROXY STATEMENT. 4 TO APPOINT PRICEWATERHOUSECOOPERS LLP AS For 335000 0 0 0 THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2007. Page 36 of 59 Thursday, August 02, 2007 AXIS CAPITAL HOLDINGS LTD. Security: G0692U109 Meeting Type: Annual Ticker: AXS Meeting Date: 11-May-2007 ISIN Vote Deadline Date: 10-May-2007 Agenda 932657589 Management Total Ballot Shares: 400000 Last Vote Date: 11-Apr-2007 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 GEOFFREY BELL 400000 0 0 0 2 CHRISTOPHER V. GREETHAM 400000 0 0 0 3 MAURICE A. KEANE 400000 0 0 0 4 HENRY B. SMITH 400000 0 0 0 2 TO APPROVE THE AXIS CAPITAL HOLDINGS LIMITED For 400000 0 0 0 2007 LONG-TERM EQUITY COMPENSATION PLAN. 3 TO ADOPT AMENDED AND RESTATED BYE-LAWS TO For 400000 0 0 0 AMEND THE DIRECTOR AND OFFICER INDEMNITY PROVISIONS AND TO ALLOW ACQUIRED SHARES OF AXIS CAPITAL HOLDINGS LIMITED CAPITAL STOCK TO BE HELD IN TREASURY. 4 TO APPOINT DELOITTE & TOUCHE TO ACT AS THE For 400000 0 0 0 INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF AXIS CAPITAL HOLDINGS LIMITED FOR THE FISCAL YEAR ENDING DECEMBER 31, 2 AUTHORIZE THE BOARD OF DIRECTORS, ACTING THROUGH THE AUDIT COMMITTEE, TO SET THE FEES FOR THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Page 37 of 59 Thursday, August 02, 2007 THE ALLSTATE CORPORATION Security: 020002101 Meeting Type: Annual Ticker: ALL Meeting Date: 15-May-2007 ISIN Vote Deadline Date: 14-May-2007 Agenda 932659420 Management Total Ballot Shares: 285000 Last Vote Date: 18-Apr-2007 Item Proposal Recommendation For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: F. DUANE ACKERMAN For 285000 0 0 0 2 ELECTION OF DIRECTOR: JAMES G. ANDRESS For 285000 0 0 0 3 ELECTION OF DIRECTOR: ROBERT D. BEYER For 285000 0 0 0 4 ELECTION OF DIRECTOR: W. JAMES FARRELL For 285000 0 0 0 5 ELECTION OF DIRECTOR: JACK M. GREENBERG For 285000 0 0 0 6 ELECTION OF DIRECTOR: RONALD T. LEMAY For 285000 0 0 0 7 ELECTION OF DIRECTOR: EDWARD M. LIDDY For 285000 0 0 0 8 ELECTION OF DIRECTOR: J. CHRISTOPHER REYES For 285000 0 0 0 9 ELECTION OF DIRECTOR: H. JOHN RILEY, JR. For 285000 0 0 0 10 ELECTION OF DIRECTOR: JOSHUA I. SMITH For 285000 0 0 0 11 ELECTION OF DIRECTOR: JUDITH A. SPRIESER For 285000 0 0 0 12 ELECTION OF DIRECTOR: MARY ALICE TAYLOR For 285000 0 0 0 13 ELECTION OF DIRECTOR: THOMAS J. WILSON For 285000 0 0 0 14 APPOINTMENT OF DELOITTE & TOUCHE LLP AS For 285000 0 0 0 INDEPENDENT AUDITORS FOR 2007. 15 AMENDMENTS TO THE RESTATED CERTIFICATE OF For 285000 0 0 0 INCORPORATION TO ELIMINATE THE SUPERMAJORITY VOTE REQUIREMENTS. Page 38 of 59 Thursday, August 02, 2007 AMERICAN INTERNATIONAL GROUP, INC. Security: 026874107 Meeting Type: Annual Ticker: AIG Meeting Date: 16-May-2007 ISIN Vote Deadline Date: 15-May-2007 Agenda 932677187 Management Total Ballot Shares: 335000 Last Vote Date: 27-Apr-2007 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 MARSHALL A. COHEN 335000 0 0 0 2 MARTIN S. FELDSTEIN 335000 0 0 0 3 ELLEN V. FUTTER 335000 0 0 0 4 STEPHEN L. HAMMERMAN 335000 0 0 0 5 RICHARD C. HOLBROOKE 335000 0 0 0 6 FRED H. LANGHAMMER 335000 0 0 0 7 GEORGE L. MILES, JR. 335000 0 0 0 8 MORRIS W. OFFIT 335000 0 0 0 9 JAMES F. ORR III 335000 0 0 0 10 VIRGINIA M. ROMETTY 335000 0 0 0 11 MARTIN J. SULLIVAN 335000 0 0 0 12 MICHAEL H. SUTTON 335000 0 0 0 13 EDMUND S.W. TSE 335000 0 0 0 14 ROBERT B. WILLUMSTAD 335000 0 0 0 15 FRANK G. ZARB 335000 0 0 0 2 RATIFICATION OF THE SELECTION OF For 335000 0 0 0 PRICEWATERHOUSECOOPERS LLP AS AIG'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2007. 3 ADOPTION OF THE AMERICAN INTERNATIONAL For 335000 0 0 0 GROUP, INC. 2007 STOCK INCENTIVE PLAN. 4 SHAREHOLDER PROPOSAL RELATING TO Against 0 335000 0 0 PERFORMANCE-BASED STOCK OPTIONS. Page 39 of 59 Thursday, August 02, 2007 HALLIBURTON COMPANY Security: 406216101 Meeting Type: Annual Ticker: HAL Meeting Date: 16-May-2007 ISIN Vote Deadline Date: 15-May-2007 Agenda 932669205 Management Total Ballot Shares: 908663 Last Vote Date: 18-Apr-2007 Item Proposal Recommendation For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: K.M. BADER For 908663 0 0 0 2 ELECTION OF DIRECTOR: A.M. BENNETT For 908663 0 0 0 3 ELECTION OF DIRECTOR: J.R. BOYD For 908663 0 0 0 4 ELECTION OF DIRECTOR: M. CARROLL For 908663 0 0 0 5 ELECTION OF DIRECTOR: R.L. CRANDALL For 908663 0 0 0 6 ELECTION OF DIRECTOR: K.T DERR For 908663 0 0 0 7 ELECTION OF DIRECTOR: S.M. GILLIS For 908663 0 0 0 8 ELECTION OF DIRECTOR: W.R. HOWELL For 908663 0 0 0 9 ELECTION OF DIRECTOR: D.J. LESAR For 908663 0 0 0 10 ELECTION OF DIRECTOR: J.L. MARTIN For 908663 0 0 0 11 ELECTION OF DIRECTOR: J.A. PRECOURT For 908663 0 0 0 12 ELECTION OF DIRECTOR: D.L. REED For 908663 0 0 0 13 PROPOSAL FOR RATIFICATION OF THE SELECTION For 908663 0 0 0 OF AUDITORS. 14 PROPOSAL ON HUMAN RIGHTS REVIEW. Against 0 908663 0 0 15 PROPOSAL ON POLITICAL CONTRIBUTIONS. Against 0 908663 0 0 16 PROPOSAL ON STOCKHOLDER RIGHTS PLAN. Against 0 908663 0 0 Page 40 of 59 Thursday, August 02, 2007 INTERMEC, INC. Security: 458786100 Meeting Type: Annual Ticker: IN Meeting Date: 16-May-2007 ISIN Vote Deadline Date: 15-May-2007 Agenda 932680324 Management Total Ballot Shares: 130000 Last Vote Date: 23-Apr-2007 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 LARRY D. BRADY 130000 0 0 0 2 CLAIRE W. GARGALLI 130000 0 0 0 3 GREGORY K. HINCKLEY 130000 0 0 0 4 LYDIA H. KENNARD 130000 0 0 0 5 ALLEN J. LAUER 130000 0 0 0 6 STEPHEN P. REYNOLDS 130000 0 0 0 7 STEVEN B. SAMPLE 130000 0 0 0 8 OREN G. SHAFFER 130000 0 0 0 9 LARRY D. YOST 130000 0 0 0 2 RATIFICATION OF SELECTION OF DELOITTE & For 130000 0 0 0 TOUCHE LLP AS INDEPENDENT AUDITORS Page 41 of 59 Thursday, August 02, 2007 CEPHALON, INC. Security: 156708109 Meeting Type: Annual Ticker: CEPH Meeting Date: 17-May-2007 ISIN Vote Deadline Date: 16-May-2007 Agenda 932678329 Management Total Ballot Shares: 150000 Last Vote Date: 23-Apr-2007 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 FRANK BALDINO, JR., PHD 150000 0 0 0 2 WILLIAM P. EGAN 150000 0 0 0 3 MARTYN D. GREENACRE 150000 0 0 0 4 VAUGHN M. KAILIAN 150000 0 0 0 5 KEVIN E. MOLEY 150000 0 0 0 6 CHARLES A. SANDERS, M.D 150000 0 0 0 7 GAIL R. WILENSKY, PH.D. 150000 0 0 0 8 DENNIS L. WINGER 150000 0 0 0 2 APPROVAL OF AMENDMENT TO THE CERTIFICATE OF For 150000 0 0 0 INCORPORATION INCREASING THE NUMBER OF SHARES OF COMMON STOCK AUTHORIZED FOR ISSUANCE 3 APPROVAL OF AMENDMENT TO THE 2004 EQUITY For 150000 0 0 0 COMPENSATION PLAN INCREASING THE NUMBER OF SHARES OF COMMON STOCK AUTHORIZED FOR ISSUANCE 4 RATIFICATION OF APPOINTMENT OF For 150000 0 0 0 PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE YEAR ENDING DECEMBER 31, 2007 Page 42 of 59 Thursday, August 02, 2007 REPUBLIC SERVICES, INC. Security: 760759100 Meeting Type: Annual Ticker: RSG Meeting Date: 17-May-2007 ISIN Vote Deadline Date: 16-May-2007 Agenda 932676767 Management Total Ballot Shares: 1762500 Last Vote Date: 24-Apr-2007 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 JAMES E. O'CONNOR 1762500 0 0 0 2 HARRIS W. HUDSON 1762500 0 0 0 3 JOHN W. CROGHAN 1762500 0 0 0 4 W. LEE NUTTER 1762500 0 0 0 5 RAMON A. RODRIGUEZ 1762500 0 0 0 6 ALLAN C. SORENSEN 1762500 0 0 0 7 MICHAEL W. WICKHAM 1762500 0 0 0 2 APPROVAL AND ADOPTION OF REPUBLIC SERVICES, For 1762500 0 0 0 INC. 2007 STOCK INCENTIVE PLAN 3 RATIFICATION OF THE APPOINTMENT OF For 1762500 0 0 0 INDEPENDENT PUBLIC ACCOUNTANTS Page 43 of 59 Thursday, August 02, 2007 MFA MORTGAGE INVESTMENTS, INC. Security: 55272X102 Meeting Type: Annual Ticker: MFA Meeting Date: 22-May-2007 ISIN Vote Deadline Date: 21-May-2007 Agenda 932676553 Management Total Ballot Shares: 925000 Last Vote Date: 23-Apr-2007 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 STEWART ZIMMERMAN 925000 0 0 0 2 JAMES A. BRODSKY 925000 0 0 0 3 ALAN L. GOSULE 925000 0 0 0 2 RATIFICATION OF THE APPOINTMENT OF ERNST & For 925000 0 0 0 YOUNG LLP AS MFA'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2007. Page 44 of 59 Thursday, August 02, 2007 EVEREST RE GROUP, LTD. Security: G3223R108 Meeting Type: Annual Ticker: RE Meeting Date: 23-May-2007 ISIN Vote Deadline Date: 22-May-2007 Agenda 932682986 Management Total Ballot Shares: 478000 Last Vote Date: 27-Apr-2007 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 KENNETH J. DUFFY 478000 0 0 0 2 JOSEPH V. TARANTO 478000 0 0 0 2 TO APPOINT PRICEWATERHOUSECOOPERS LLP AS For 478000 0 0 0 THE COMPANY'S REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2007 AND AUTHORIZE THE BOARD OF DIRECTORS ACTING BY THE AUDIT COMMITTEE OF THE BOARD TO SET THE FEES FOR THE REGISTERED PUBLIC ACCOUNTING FIRM. Page 45 of 59 Thursday, August 02, 2007 CYTOKINETICS, INCORPORATED Security: 23282W100 Meeting Type: Annual Ticker: CYTK Meeting Date: 24-May-2007 ISIN Vote Deadline Date: 23-May-2007 Agenda 932679193 Management Total Ballot Shares: 604900 Last Vote Date: 19-Apr-2007 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 STEPHEN DOW 604900 0 0 0 2 MARK MCDADE 604900 0 0 0 3 MICHAEL SCHMERTZLER 604900 0 0 0 2 SELECTION OF INDEPENDENT REGISTERED PUBLIC For 604900 0 0 0 ACCOUNTING FIRM Page 46 of 59 Thursday, August 02, 2007 LAMAR ADVERTISING COMPANY Security: 512815101 Meeting Type: Annual Ticker: LAMR Meeting Date: 24-May-2007 ISIN Vote Deadline Date: 23-May-2007 Agenda 932703906 Management Total Ballot Shares: 324100 Last Vote Date: 21-May-2007 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 JOHN MAXWELL HAMILTON 324100 0 0 0 2 ROBERT M. JELENIC 324100 0 0 0 3 STEPHEN P. MUMBLOW 324100 0 0 0 4 THOMAS V. REIFENHEISER 324100 0 0 0 5 ANNA REILLY 324100 0 0 0 6 KEVIN P. REILLY, JR. 324100 0 0 0 7 WENDELL REILLY 324100 0 0 0 2 RATIFICATION OF THE APPOINTMENT OF KPMG LLP For 324100 0 0 0 AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2007 FISCAL YEAR. Page 47 of 59 Thursday, August 02, 2007 NELNET, INC. Security: 64031N108 Meeting Type: Annual Ticker: NNI Meeting Date: 24-May-2007 ISIN Vote Deadline Date: 23-May-2007 Agenda 932695313 Management Total Ballot Shares: 400000 Last Vote Date: 02-May-2007 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 JAMES P. ABEL 400000 0 0 0 2 STEPHEN F. BUTTERFIELD 400000 0 0 0 3 MICHAEL S. DUNLAP 400000 0 0 0 4 THOMAS E. HENNING 400000 0 0 0 5 BRIAN J. O'CONNOR 400000 0 0 0 6 MICHAEL D. REARDON 400000 0 0 0 7 JAMES H. VAN HORN 400000 0 0 0 2 RATIFICATION OF APPOINTMENT OF KPMG LLP AS For 400000 0 0 0 INDEPENDENT AUDITORS 3 APPROVAL OF THE EXECUTIVE OFFICERS BONUS For 400000 0 0 0 PLAN 4 APPROVAL OF AN AMENDMENT TO THE ARTICLES OF For 400000 0 0 0 INCORPORATION TO PROVIDE FOR MAJORITY VOTING IN THE ELECTION OF DIRECTORS 5 APPROVAL OF THE ISSUANCE OF UP TO 11,068,604 For 400000 0 0 0 SHARES OF CLASS A COMMON STOCK FOR THE ACQUISITION OF PACKERS SERVICE GROUP, INC., WHOSE PRINCIPAL ASSET IS 11,068, CLASS A COMMON STOCK 6 APPROVAL OF AN AMENDMENT TO THE RESTRICTED For 400000 0 0 0 STOCK PLAN TO INCREASE THE AUTHORIZED NUMBER OF SHARES OF CLASS A COMMON STOCK THAT MAY BE ISSUED UNDER THE PLAN FROM A TOTAL OF 1,000,,000,000 SHARES Page 48 of 59 Thursday, August 02, 2007 THE HOME DEPOT, INC. Security: 437076102 Meeting Type: Annual Ticker: HD Meeting Date: 24-May-2007 ISIN Vote Deadline Date: 23-May-2007 Agenda 932680499 Management Total Ballot Shares: 1636500 Last Vote Date: 26-Apr-2007 Item Proposal Recommendation For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: DAVID H. BATCHELDER For 1636500 0 0 0 2 ELECTION OF DIRECTOR: FRANCIS S. BLAKE For 1636500 0 0 0 3 ELECTION OF DIRECTOR: GREGORY D. BRENNEMAN For 1636500 0 0 0 4 ELECTION OF DIRECTOR: JOHN L. CLENDENIN For 1636500 0 0 0 5 ELECTION OF DIRECTOR: CLAUDIO X. GONZALEZ For 1636500 0 0 0 6 ELECTION OF DIRECTOR: MILLEDGE A. HART, III For 1636500 0 0 0 7 ELECTION OF DIRECTOR: BONNIE G. HILL For 1636500 0 0 0 8 ELECTION OF DIRECTOR: LABAN P. JACKSON, JR. For 1636500 0 0 0 9 ELECTION OF DIRECTOR: HELEN JOHNSON-LEIPOLD For 1636500 0 0 0 10 ELECTION OF DIRECTOR: LAWRENCE R. JOHNSTON For 1636500 0 0 0 11 ELECTION OF DIRECTOR: KENNETH G. LANGONE For 0 1636500 0 0 12 TO RATIFY THE APPOINTMENT OF KPMG LLP AS THE For 1636500 0 0 0 COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR ENDING FEBRUARY 3, 2008 13 SHAREHOLDER PROPOSAL REGARDING POISON PILL Against 1636500 0 0 0 IMPLEMENTATION 14 SHAREHOLDER PROPOSAL REGARDING Against 0 1636500 0 0 EMPLOYMENT DIVERSITY REPORT DISCLOSURE 15 SHAREHOLDER PROPOSAL REGARDING EXECUTIVE Against 1636500 0 0 0 OFFICER COMPENSATION 16 SHAREHOLDER PROPOSAL REGARDING Against 1636500 0 0 0 MANAGEMENT BONUSES 17 SHAREHOLDER PROPOSAL REGARDING RETIREMENT Against 1636500 0 0 0 BENEFITS 18 SHAREHOLDER PROPOSAL REGARDING EQUITY Against 1636500 0 0 0 COMPENSATION 19 SHAREHOLDER PROPOSAL REGARDING PAY-FOR- Against 0 1636500 0 0 SUPERIOR PERFORMANCE Page 49 of 59 Thursday, August 02, 2007 Item Proposal Recommendation For Against Abstain Take No Action 20 SHAREHOLDER PROPOSAL REGARDING POLITICAL Against 0 1636500 0 0 NONPARTISANSHIP 21 SHAREHOLDER PROPOSAL REGARDING CHAIRMAN Against 0 1636500 0 0 AND CEO Page 50 of 59 Thursday, August 02, 2007 TRANSATLANTIC HOLDINGS, INC. Security: 893521104 Meeting Type: Annual Ticker: TRH Meeting Date: 24-May-2007 ISIN Vote Deadline Date: 23-May-2007 Agenda 932692090 Management Total Ballot Shares: 205000 Last Vote Date: 02-May-2007 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 JAMES BALOG 205000 0 0 0 2 STEVEN J. BENSINGER 205000 0 0 0 3 C. FRED BERGSTEN 205000 0 0 0 4 IAN H. CHIPPENDALE 205000 0 0 0 5 JOHN G. FOOS 205000 0 0 0 6 DIANA K. MAYER 205000 0 0 0 7 ROBERT F. ORLICH 205000 0 0 0 8 RICHARD S. PRESS 205000 0 0 0 9 MARTIN J. SULLIVAN 205000 0 0 0 10 THOMAS R. TIZZIO 205000 0 0 0 2 PROPOSAL TO ADOPT A 2 For 205000 0 0 0 PLAN. 3 PROPOSAL TO SELECT For 205000 0 0 0 PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Page 51 of 59 Thursday, August 02, 2007 XEROX CORPORATION Security: 984121103 Meeting Type: Annual Ticker: XRX Meeting Date: 24-May-2007 ISIN Vote Deadline Date: 23-May-2007 Agenda 932678420 Management Total Ballot Shares: 2250000 Last Vote Date: 24-Apr-2007 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 GLENN A. BRITT 2250000 0 0 0 2 URSULA M. BURNS 2250000 0 0 0 3 WILLIAM CURT HUNTER 2250000 0 0 0 4 VERNON E. JORDAN, JR. 2250000 0 0 0 5 RICHARD J. HARRINGTON 2250000 0 0 0 6 ROBERT A. MCDONALD 2250000 0 0 0 7 ANNE M. MULCAHY 2250000 0 0 0 8 RALPH S. LARSEN 2250000 0 0 0 9 ANN N. REESE 2250000 0 0 0 10 MARY AGNES WILDEROTTER 2250000 0 0 0 11 N.J. NICHOLAS, JR. 2250000 0 0 0 2 RATIFICATION OF THE SELECTION OF For 2250000 0 0 0 PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2007. 3 AMENDMENT OF THE 2 For 2250000 0 0 0 PLAN. 4 SHAREHOLDER PROPOSAL RELATING TO THE Against 0 2250000 0 0 ADOPTION OF A VENDOR CODE OF CONDUCT. Page 52 of 59 Thursday, August 02, 2007 WEATHERFORD INTERNATIONAL LTD. Security: G95089101 Meeting Type: Annual Ticker: WFT Meeting Date: 30-May-2007 ISIN Vote Deadline Date: 29-May-2007 Agenda 932705683 Management Total Ballot Shares: 1220000 Last Vote Date: 21-May-2007 Item Proposal Recommendation For Against Abstain Take No Action 1 ELECTION AS DIRECTOR: NICHOLAS F. BRADY For 1220000 0 0 0 2 ELECTION AS DIRECTOR: WILLIAM E. MACAULAY For 1220000 0 0 0 3 ELECTION AS DIRECTOR: DAVID J. BUTTERS For 1220000 0 0 0 4 ELECTION AS DIRECTOR: ROBERT B. MILLARD For 1220000 0 0 0 5 ELECTION AS DIRECTOR: BERNARD J. DUROC- For 1220000 0 0 0 DANNER 6 ELECTION AS DIRECTOR: ROBERT K. MOSES, JR. For 1220000 0 0 0 7 ELECTION AS DIRECTOR: SHELDON B. LUBAR For 1220000 0 0 0 8 ELECTION AS DIRECTOR: ROBERT A. RAYNE For 1220000 0 0 0 9 APPOINTMENT OF ERNST & YOUNG LLP AS For 1220000 0 0 0 INDEPENDENT AUDITORS FOR THE YEAR ENDING DECEMBER 31, 2007, AND AUTHORIZATION OF THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS TO SET ERNST & YOUNG LLP'S REMUNERATION. Page 53 of 59 Thursday, August 02, 2007 BIOGEN IDEC INC. Security: 09062X103 Meeting Type: Annual Ticker: BIIB Meeting Date: 31-May-2007 ISIN Vote Deadline Date: 30-May-2007 Agenda 932704299 Management Total Ballot Shares: 170000 Last Vote Date: 11-May-2007 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 JAMES C. MULLEN 170000 0 0 0 2 BRUCE R. ROSS 170000 0 0 0 3 MARIJN E. DEKKERS 170000 0 0 0 2 TO RATIFY THE SELECTION OF For 170000 0 0 0 PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2007. Page 54 of 59 Thursday, August 02, 2007 WAL-MART STORES, INC. Security: 931142103 Meeting Type: Annual Ticker: WMT Meeting Date: 01-Jun-2007 ISIN Vote Deadline Date: 31-May-2007 Agenda 932700669 Management Total Ballot Shares: 575000 Last Vote Date: 09-May-2007 Item Proposal Recommendation For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: AIDA M. ALVAREZ For 575000 0 0 0 2 ELECTION OF DIRECTOR: JAMES W. BREYER For 575000 0 0 0 3 ELECTION OF DIRECTOR: M. MICHELE BURNS For 575000 0 0 0 4 ELECTION OF DIRECTOR: JAMES I. CASH, JR. For 575000 0 0 0 5 ELECTION OF DIRECTOR: ROGER C. CORBETT For 575000 0 0 0 6 ELECTION OF DIRECTOR: DOUGLAS N. DAFT For 575000 0 0 0 7 ELECTION OF DIRECTOR: DAVID D. GLASS For 575000 0 0 0 8 ELECTION OF DIRECTOR: ROLAND A. HERNANDEZ For 575000 0 0 0 9 ELECTION OF DIRECTOR: ALLEN I. QUESTROM For 575000 0 0 0 10 ELECTION OF DIRECTOR: H. LEE SCOTT, JR. For 575000 0 0 0 11 ELECTION OF DIRECTOR: JACK C. SHEWMAKER For 575000 0 0 0 12 ELECTION OF DIRECTOR: JIM C. WALTON For 575000 0 0 0 13 ELECTION OF DIRECTOR: S. ROBSON WALTON For 575000 0 0 0 14 ELECTION OF DIRECTOR: CHRISTOPHER J. WILLIAMS For 575000 0 0 0 15 ELECTION OF DIRECTOR: LINDA S. WOLF For 575000 0 0 0 16 RATIFICATION OF ERNST & YOUNG LLP AS For 575000 0 0 0 INDEPENDENT ACCOUNTANTS 17 CHARITABLE CONTRIBUTIONS REPORT Against 0 575000 0 0 18 UNIVERSAL HEALTH CARE POLICY Against 0 575000 0 0 19 PAY-FOR-SUPERIOR-PERFORMANCE Against 0 575000 0 0 20 EQUITY COMPENSATION GLASS CEILING Against 0 575000 0 0 21 COMPENSATION DISPARITY Against 0 575000 0 0 22 BUSINESS SOCIAL RESPONSIBILITY REPORT Against 0 575000 0 0 23 EXECUTIVE COMPENSATION VOTE Against 0 575000 0 0 24 POLITICAL CONTRIBUTIONS REPORT Against 575000 0 0 0 25 SOCIAL AND REPUTATION IMPACT REPORT Against 0 575000 0 0 Page 55 of 59 Thursday, August 02, 2007 Item Proposal Recommendation For Against Abstain Take No Action 26 CUMULATIVE VOTING Against 575000 0 0 0 27 QUALIFICATIONS FOR DIRECTOR NOMINEES Against 0 575000 0 0 Page 56 of 59 Thursday, August 02, 2007 THE TJX COMPANIES, INC. Security: 872540109 Meeting Type: Annual Ticker: TJX Meeting Date: 05-Jun-2007 ISIN Vote Deadline Date: 04-Jun-2007 Agenda 932701825 Management Total Ballot Shares: 2100000 Last Vote Date: 08-May-2007 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 DAVID A. BRANDON 2100000 0 0 0 2 BERNARD CAMMARATA 2100000 0 0 0 3 DAVID T. CHING 2100000 0 0 0 4 MICHAEL F. HINES 2100000 0 0 0 5 AMY B. LANE 2100000 0 0 0 6 CAROL MEYROWITZ 2100000 0 0 0 7 JOHN F. O'BRIEN 2100000 0 0 0 8 ROBERT F. SHAPIRO 2100000 0 0 0 9 WILLOW B. SHIRE 2100000 0 0 0 10 FLETCHER H. WILEY 2100000 0 0 0 2 APPROVAL OF MATERIAL TERMS OF EXECUTIVE For 2100000 0 0 0 OFFICER PERFORMANCE GOALS. 3 RATIFICATION OF APPOINTMENT OF For 2100000 0 0 0 PRICEWATERHOUSECOOPERS LLP. 4 SHAREHOLDER PROPOSAL REGARDING ELECTION Against 0 2100000 0 0 OF DIRECTORS BY MAJORITY VOTE. Page 57 of 59 Thursday, August 02, 2007 PATTERSON-UTI ENERGY, INC. Security: 703481101 Meeting Type: Annual Ticker: PTEN Meeting Date: 07-Jun-2007 ISIN Vote Deadline Date: 06-Jun-2007 Agenda 932706166 Management Total Ballot Shares: 1000000 Last Vote Date: 21-May-2007 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 MARK S. SIEGEL 1000000 0 0 0 2 CLOYCE A. TALBOTT 1000000 0 0 0 3 KENNETH N. BERNS 1000000 0 0 0 4 CHARLES O. BUCKNER 1000000 0 0 0 5 CURTIS W. HUFF 1000000 0 0 0 6 TERRY H. HUNT 1000000 0 0 0 7 KENNETH R. PEAK 1000000 0 0 0 2 RATIFY THE SELECTION OF For 1000000 0 0 0 PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR THE FISCAL YEAR ENDING DECEMBER 31, 2007. Page 58 of 59 Thursday, August 02, 2007 DOLLAR GENERAL CORPORATION Security: 256669102 Meeting Type: Special Ticker: DG Meeting Date: 21-Jun-2007 ISIN Vote Deadline Date: 20-Jun-2007 Agenda 932728643 Management Total Ballot Shares: 1200000 Last Vote Date: 30-May-2007 Item Proposal Recommendation For Against Abstain Take No Action 1 APPROVAL OF THE AGREEMENT AND PLAN OF For 1200000 0 0 0 MERGER 2 ADJOURNMENT AND POSTPONEMENT OF THE For 1200000 0 0 0 SPECIAL MEETING Page 59 of 59 Thursday, August 02, 2007 SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. RegistrantGeneral American Investors Company, Inc. By (Signature and Title)* /s/ Spencer Davidson Spencer Davidson, Chairman, President & Chief Executive Officer (Principal Executive Officer) DateAugust 6, 2007 * Print the name and title of each signing officer under his or her signature.
